Exhibit 10.1

 

Stock PURCHASE AGREEMENT AND
LETTER OF INVESTMENT INTENT

 

May 6, 2020

 

 

Navidea Biopharmaceuticals, Inc.

4995 Bradenton Ave #240

Dublin, OH 43017

 

Ladies and Gentlemen:

 

The undersigned (the “Investor”) hereby agrees to purchase Four Hundred Twenty
Thousand (420,000) shares of Series C Preferred Stock, par value $0.001 per
share (the “Shares”) of Navidea Biopharmaceuticals, Inc., a Delaware corporation
(the “Company”). The Investor acknowledges that this Stock Purchase Agreement
and Letter of Investment Intent (“Agreement”) is subject to the following terms
and conditions:

 

(1)     Closing.

 

A.     Call Closings. From time-to-time on dates of the Investors choosing
during the six month period following the date hereof (the “Call Option
Period”), the Company shall sell and issue, and the Investor shall purchase, in
one or more closings (each, a “Call Closing”), the Shares (collectively, the
“Call Option”). The number of Shares to be sold and issued at each Call Closing
shall be determined by the Investor in its sole discretion, provided that all
420,000 Shares shall be purchased before the end of the Call Option Period. The
Investor shall execute the Call Option by delivering one or more written notices
to the Company during the Call Option Period (each, a “Call Notice”), which Call
Notice(s) shall specify the exact number of additional Shares the Investor
desires to purchase from the Company at that time. Following the receipt by the
Company of a Call Notice, the Company and the Investor shall proceed with the
applicable Call Closing, provided that the Investor’s representations and
warranties set forth in Section (5) below are still true and correct and subject
to the terms of Section (6) below. The Company and the Investor shall mutually
agree on the closing date for each such Call Closing, which date shall not be
more than five (5) days following the Company’s receipt of the particular Call
Option Notice, unless such later date is approved by the Investor (each, a “Call
Closing Date”). On each Call Closing Date, (i) the Investor shall (x) execute
and deliver any documents reasonably required by the Company in connection with
such Call Closing and (y) deliver the aggregate purchase price for the
applicable number of additional Shares; and (ii) the Company shall deliver to
the Investor a book entry statement representing the number of Shares being
purchased by the Investor at such Call Closing.

 

B.     Notwithstanding the foregoing, in the event that the Company has not
registered the resale of the Conversion Shares (as defined below) issuable upon
conversion of the Shares to be issued at a Call Closing as contemplated by
Section (4) below, then the Investor shall not be obligated to complete such
Call Closing until such Conversion Shares are registered for resale.

 

C.     The Company shall reimburse the Investor for its legal and other costs
incurred pursuant to this Agreement in the amount of $50,000, which shall be
payable in shares of the Company’s common stock at the then fair market value on
or about June 17th, 2020. Such shares shall be registered for resale pursuant to
Section 4 below.

 

 

1

--------------------------------------------------------------------------------

 

 

 

(2)     Purchase Price. The purchase price for the Shares is Ten Dollars
($10.00) per Share, for an aggregate purchase price of Four Million Two Hundred
Thousand Dollars ($4,200,000) (the “Aggregate Purchase Price”). Payment of the
applicable purchase price shall be made on each Call Closing Date by wire
transfer of immediately available funds (without deductions of bank service
charges or exchange rate fees) payable to the account designated by the Company,
or pursuant to any other method of delivery upon which the parties agree.

 

(3)     Filing of Certificate of Designation; Letter of Credit. The Company
agrees that it will, before or simultaneously with the first Call Closing, file
the Certificate of Designation attached hereto as Exhibit A (the “COD”) with the
State of Delaware. The Company also agrees that it will draw down on that
certain Letter of Credit from First Republic Bank No. 211104059-21468001 as soon
as legally permitted in connection with the judgment entered by the Ohio Court
of Common Pleas in Case No. 18-CV-003097 being affirmed.

 

(4)     Registration Rights. The Company agrees to use its commercially
reasonable best efforts to file a prospectus supplement to its existing S-3
registration statement with the Securities and Exchange Commission (the “SEC”)
so as to register the resale of the maximum number of shares (the “Conversion
Shares”) of Common Stock (as defined the COD) that are issuable up to the
Exchange Cap (as defined in the COD) upon conversion of the Shares and to
maintain the effectiveness of such registration statement until the earlier of
when the Conversion Shares are sold or until all of the Conversion Shares may be
sold without restriction under Rule 144. The registration expenses therefor will
be paid by the Company, except for stock transfer taxes, commissions and the
Investor’s attorney fees. The Investor agrees, upon reasonable request by the
Company, to enter into customary agreements with respect to the registration
process, including with respect to indemnification.

 

(5)     Investor Representations and Warranties. By executing and delivering
this Agreement, the Investor acknowledges, warrants and represents to the
Company as follows:

 

A.     The Investor has obtained and reviewed all documents filed by the Company
with the SEC pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Securities
Exchange Act of 1934, as amended (all such documents are collectively referred
to hereinafter as the “Disclosure Documents”).

 

B.     The Investor has been given access to full and complete information
regarding the Company and has utilized such access to the Investor’s
satisfaction for the purpose of obtaining information in addition to, or
verifying information included in, the Disclosure Documents. Particularly, the
Investor has been given reasonable opportunity to meet with and/or contact
Company representatives for the purpose of asking questions of, and receiving
answers from, such representatives concerning the terms and conditions of the
offering and to obtain any additional information, to the extent reasonably
available, necessary to verify the accuracy of information provided in the
Disclosure Documents.

 

C.     The Investor is an “accredited investor” pursuant to Rule 501 of
Regulation D under the Securities Act of 1933, as amended (the “Securities
Act”). The Investor has, either alone or with the assistance of a professional
advisor, sufficient knowledge and experience in financial and business matters
that the Investor believes himself/herself (or itself) capable of evaluating the
merits and risks of the prospective private placement to purchase the Shares,
and the suitability of an investment in the Company in light of the Investor’s
financial condition and investment needs, and legal, tax and accounting matters.
The Investor has relied upon the advice of the Investor’s legal counsel and
accountants or other legal and financial advisors with respect to legal, tax and
other considerations relating to the purchase of Shares hereunder. The Investor
is not relying upon the Company or the Company’s legal counsel with respect to
the economic considerations involved in making an investment decision in the
Company and the purchase of the Shares.

 

2

--------------------------------------------------------------------------------

 

 

D.     The Investor is acquiring the Shares for his or its own account for
investment only and with no present intention of distributing any of such Shares
or any arrangement or understanding with any other persons regarding the
distribution of such Shares. The Investor will not, directly or indirectly,
offer, sell, pledge, transfer or otherwise dispose of (or solicit any offers to
buy, purchase or otherwise acquire to take a pledge of) any of the Shares except
in compliance with the Securities Act and applicable state securities laws.

 

E.     If an entity, the Investor has not been organized, reorganized or
recapitalized specifically for the purpose of investing in the Shares. The
Investor, if other than an individual, was not organized for the specific
purpose of acquiring the Shares, and (ii) this Agreement has been duly
authorized by all necessary action on the part of the Investor, has been duly
executed by an authorized officer or representative of the Investor, and is a
legal, valid and binding obligation of the Investor enforceable in accordance
with its terms.

 

F.     The Investor understands that his or its investment in the Shares
involves a significant degree of risk, including a risk of total loss of the
Investor’s investment.

 

G.     The Investor is a bona fide resident of the State identified in (or, if
an entity, is organized or incorporated under the laws of) and received the
subscription and decided to invest in the Securities in, the particular State
set forth in the signature page hereto.

 

(6)     Registration Status; Restrictions on Transferability. With respect to
the registration status and transferability of the Shares, the Investor
understands, acknowledges and agrees that:

 

A.     The issuance of the Shares has not been registered under the Securities
Act or under applicable state securities laws on the grounds that they are being
issued in a transaction not involving a public offering and that, consequently,
such transaction is exempt from registration under the Securities Act and
applicable state securities laws. The Company will rely on the Investor’s
representations herein as a basis for the exemption from the Securities Act’s
registration requirements.

 

B.     The Shares may not be sold, transferred or otherwise disposed of except
pursuant to an effective registration statement or appropriate exemption from
registration under applicable state law and, as a result, the Investor may be
required to hold the Shares for an indefinite period of time.

 

C.     No federal or state agency, including the SEC or the securities
commission or authority of any state, has approved or disapproved the Shares,
passed upon or endorsed the merits of this private placement subscription of the
Shares or the accuracy or adequacy of the Disclosure Documents, or made any
finding or determination as to the fairness or fitness of the Shares for sale.

 

3

--------------------------------------------------------------------------------

 

 

D.     Certificates representing the Shares will bear a legend or restrictive
notation substantially in the following form:

 

The securities represented hereby have not been registered under the Securities
Act of 1933, as amended, or the securities law of any state. Such securities
have been acquired for investment and without a view to their distribution and
may not be sold or otherwise disposed of in the absence of any effective
registration statement for such securities under the Securities Act of 1933, as
amended, and under applicable state securities laws, unless an exemption from
registration is available under applicable securities laws.

 

(7)     Short Sales. Neither the Investor, nor any affiliate of the Investor
acting on its behalf or pursuant to any understanding with it, will execute any
“short sales” of the Company’s common stock as defined in Rule 200 of Regulation
SHO under the Exchange Act during the Call Option Period. For the purposes
hereof, and in accordance with Regulation SHO, the sale of Conversion Shares
resulting from the purchase and conversion of the Shares shall not be deemed a
Short Sale.

 

(9)     Miscellaneous. If any provision of this Agreement or the application of
such provision to any party or circumstances shall be held invalid, the
remainder of the Agreement, or the application of such provision to such party
or circumstances other than those to which it is held invalid, shall not be
affected thereby. This Agreement may only be modified or amended by a written
instrument signed by both the Company and the Investor. No failure or delay by
either the Company or the Investor in exercising or enforcing any right or
remedy under this Agreement will waive any provision of the Agreement. Nor will
any single or partial exercise by either the Company or the Investor of any
right or remedy under this Agreement preclude either of them from otherwise or
further exercising these rights or remedies, or any other rights or remedies
granted by any law or any related document. Upon acceptance by the Company, this
Agreement shall be binding upon and shall inure to the benefit of the Company
and the Investor and to the successors and assigns of the Company and to the
personal and legal representatives, heirs, guardians, successors and permitted
assignees of the Investor. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to the
conflicts-of-law principles thereof. This Agreement constitutes the entire
agreement among the parties with respect to the Company (except for the terms of
the Company’s articles of incorporation, as the same may be amended from time to
time). It supersedes any prior agreement or understanding among them, and it may
not be modified or amended in any manner other than as set forth herein. Upon
request, the Investor agrees to furnish to the Company such additional
information as may be deemed necessary to determine the Investor’s suitability
as an investor. This Agreement may be executed in counterparts, which taken
together shall constitute one agreement binding on the parties hereto. Facsimile
and electronically transmitted signatures shall be valid and binding to the same
extent as original signatures.

 

Signature page follows.

 

4

--------------------------------------------------------------------------------

 

 

AGREEMENT – SIGNATURE PAGE

 

Keystone Capital Partners, LLC   Name (please print or type)

 

By: /s/ Fredric G. Zaino     Signature of Authorized Agent

 

Print Name/Title:  Fredric G. Zaino, Manager  

 

Taxpayer Identification Number:  84-3383190  

 

State or Jurisdiction of Organization:  Delaware   

 

 

Mailing Address:

 

139 Fulton Street, Suite 412     New York, New York 10038 

 

Attention:  Manager 

 

E-Mail Address:   fz@keystone-cp.com  

                                      

 

Executed at

New York,

City

New York

State

effective as of the date first set forth

above

 

Accepted by:

 

 

 

Navidea Biopharmaceuticals, Inc.

 

 

 

 

 

 

By:

/s/ Jed A. Latkin

 

 

 

 

 

 

Name:

Jed A. Latkin

 

          Title: CEO  

 

5

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Series C Preferred Certificate of Designation

 

(see attached)

 

 

 

 

 

 

 

 

 

 